Exhibit 10.46

 

FRESH CHOICE, INC.

2001 EMPLOYEE STOCK PURCHASE PLAN

1.             ESTABLISHMENT, PURPOSE AND TERM OF PLAN.


1.1           ESTABLISHMENT.  THE FRESH CHOICE, INC. 2001 EMPLOYEE STOCK
PURCHASE PLAN (THE “PLAN”) IS HEREBY ESTABLISHED EFFECTIVE AS OF DECEMBER 3,
2001 (THE “EFFECTIVE DATE”), SUBJECT TO THE APPROVAL BY COMPANY STOCKHOLDERS.


1.2           PURPOSE.  THE PURPOSE OF THE PLAN IS TO ADVANCE THE INTERESTS OF
THE COMPANY AND ITS STOCKHOLDERS BY PROVIDING AN INCENTIVE TO ATTRACT, RETAIN
AND REWARD ELIGIBLE EMPLOYEES OF THE PARTICIPATING COMPANY GROUP AND BY
MOTIVATING SUCH PERSONS TO CONTRIBUTE TO THE GROWTH AND PROFITABILITY OF THE
PARTICIPATING COMPANY GROUP.  THE PLAN PROVIDES SUCH ELIGIBLE EMPLOYEES WITH AN
OPPORTUNITY TO ACQUIRE A PROPRIETARY INTEREST IN THE COMPANY THROUGH THE
PURCHASE OF STOCK.  THE COMPANY INTENDS THAT THE PLAN QUALIFY AS AN “EMPLOYEE
STOCK PURCHASE PLAN” UNDER SECTION 423 OF THE CODE (INCLUDING ANY AMENDMENTS OR
REPLACEMENTS OF SUCH SECTION), AND THE PLAN SHALL BE SO CONSTRUED.


1.3           TERM OF PLAN.  THE PLAN SHALL CONTINUE IN EFFECT UNTIL THE EARLIER
OF ITS TERMINATION BY THE BOARD OR THE DATE ON WHICH ALL OF THE SHARES OF STOCK
AVAILABLE FOR ISSUANCE UNDER THE PLAN HAVE BEEN ISSUED.

2.             DEFINITIONS AND CONSTRUCTION.


2.1           DEFINITIONS.  ANY TERM NOT EXPRESSLY DEFINED IN THE PLAN BUT
DEFINED FOR PURPOSES OF SECTION 423 OF THE CODE SHALL HAVE THE SAME DEFINITION
HEREIN.  WHENEVER USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THEIR RESPECTIVE
MEANINGS SET FORTH BELOW:


(A)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.  IF ONE OR
MORE COMMITTEES HAVE BEEN APPOINTED BY THE BOARD TO ADMINISTER THE PLAN, “BOARD”
ALSO MEANS SUCH COMMITTEE(S).


(B)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


(C)           “COMMITTEE” MEANS A COMMITTEE OF THE BOARD DULY APPOINTED TO
ADMINISTER THE PLAN AND HAVING SUCH POWERS AS SPECIFIED BY THE BOARD.  UNLESS
THE POWERS OF THE COMMITTEE HAVE BEEN SPECIFICALLY LIMITED, THE COMMITTEE SHALL
HAVE ALL OF THE POWERS OF THE BOARD GRANTED HEREIN, INCLUDING, WITHOUT
LIMITATION, THE POWER TO AMEND OR TERMINATE THE PLAN AT ANY TIME, SUBJECT TO THE
TERMS OF THE PLAN AND ANY APPLICABLE LIMITATIONS IMPOSED BY LAW.


(D)           “COMPANY” MEANS FRESH CHOICE, INC., A DELAWARE CORPORATION, OR ANY
SUCCESSOR CORPORATION THERETO.



(E)           “COMPENSATION” MEANS, WITH RESPECT TO ANY OFFERING PERIOD, BASE
SALARY AND COMMISSIONS, INCLUDING ANY BASE SALARY OR COMMISSIONS DEFERRED UNDER
ANY PROGRAM OR PLAN ESTABLISHED BY A PARTICIPATING COMPANY, INCLUDING, WITHOUT
LIMITATION, ANY PLAN DESCRIBED IN SECTION 401(K) OR SECTION 125 OF THE CODE. 
COMPENSATION SHALL BE LIMITED TO AMOUNTS ACTUALLY PAYABLE IN CASH DIRECTLY TO
THE PARTICIPANT OR DEFERRED BY THE PARTICIPANT DURING THE OFFERING PERIOD. 
COMPENSATION SHALL NOT INCLUDE OVERTIME, BONUSES, ANNUAL AWARDS, PROFIT SHARING,
OTHER INCENTIVE PAYMENTS, SHIFT PREMIUMS, LONG-TERM DISABILITY, WORKERS’
COMPENSATION, MOVING ALLOWANCES, PAYMENTS PURSUANT TO A SEVERANCE AGREEMENT,
TERMINATION PAY, RELOCATION PAYMENTS, SIGN-ON BONUSES, EXPENSE REIMBURSEMENTS,
THE COST OF EMPLOYEE BENEFITS PAID BY A PARTICIPATING COMPANY, TUITION
REIMBURSEMENTS, IMPUTED INCOME ARISING UNDER ANY BENEFIT PROGRAM, CONTRIBUTIONS
MADE BY A PARTICIPATING COMPANY UNDER ANY EMPLOYEE BENEFIT PLAN, INCOME DIRECTLY
OR INDIRECTLY RECEIVED PURSUANT TO THE PLAN OR ANY OTHER STOCK PURCHASE OR STOCK
OPTION PLAN, OR ANY OTHER COMPENSATION NOT INCLUDED IN BASE SALARY AND
COMMISSIONS.


(F)            “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE WHO MEETS THE REQUIREMENTS
SET FORTH IN SECTION 5 FOR ELIGIBILITY TO PARTICIPATE IN THE PLAN.


(G)           “EMPLOYEE” MEANS A PERSON TREATED AS AN EMPLOYEE OF A
PARTICIPATING COMPANY FOR PURPOSES OF SECTION 423 OF THE CODE.  A PARTICIPANT
SHALL BE DEEMED TO HAVE CEASED TO BE AN EMPLOYEE EITHER UPON AN ACTUAL
TERMINATION OF EMPLOYMENT OR UPON THE CORPORATION EMPLOYING THE PARTICIPANT
CEASING TO BE A PARTICIPATING COMPANY.  FOR PURPOSES OF THE PLAN, AN INDIVIDUAL
SHALL NOT BE DEEMED TO HAVE CEASED TO BE AN EMPLOYEE WHILE ON ANY MILITARY
LEAVE, SICK LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY
OF NINETY (90) DAYS OR LESS.  IF AN INDIVIDUAL’S LEAVE OF ABSENCE EXCEEDS NINETY
(90) DAYS, THE INDIVIDUAL SHALL BE DEEMED TO HAVE CEASED TO BE AN EMPLOYEE ON
THE NINETY-FIRST (91ST) DAY OF SUCH LEAVE UNLESS THE INDIVIDUAL’S RIGHT TO
REEMPLOYMENT WITH THE PARTICIPATING COMPANY GROUP IS GUARANTEED EITHER BY
STATUTE OR BY CONTRACT.


(H)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE:

(I)            IF THE STOCK IS THEN LISTED ON A NATIONAL OR REGIONAL SECURITIES
EXCHANGE OR MARKET SYSTEM OR IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES
DEALER, THE CLOSING SALE PRICE OF A SHARE OF STOCK (OR THE MEAN OF THE CLOSING
BID AND ASKED PRICES IF THE STOCK IS SO QUOTED INSTEAD) AS QUOTED ON THE NASDAQ
NATIONAL MARKET, THE NASDAQ SMALLCAP MARKET OR SUCH OTHER NATIONAL OR REGIONAL
SECURITIES EXCHANGE OR MARKET SYSTEM CONSTITUTING THE PRIMARY MARKET FOR THE
STOCK, OR BY SUCH RECOGNIZED SECURITIES DEALER, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE COMPANY DEEMS RELIABLE.  IF THE RELEVANT
DATE DOES NOT FALL ON A DAY ON WHICH THE STOCK HAS TRADED ON SUCH SECURITIES
EXCHANGE OR MARKET SYSTEM OR HAS BEEN QUOTED BY SUCH SECURITIES DEALER, THE DATE
ON WHICH THE FAIR MARKET VALUE IS ESTABLISHED SHALL BE THE LAST DAY ON WHICH THE
STOCK WAS SO TRADED OR QUOTED PRIOR TO THE RELEVANT DATE, OR SUCH OTHER
APPROPRIATE DAY AS DETERMINED BY THE BOARD, IN ITS DISCRETION.

(II)           IF, ON THE RELEVANT DATE, THE STOCK IS NOT THEN LISTED ON A
NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM OR REGULARLY QUOTED BY
A RECOGNIZED SECURITIES DEALER, THE FAIR MARKET VALUE OF A SHARE OF STOCK SHALL
BE AS DETERMINED IN GOOD FAITH BY THE BOARD.



(I)            “OFFERING” MEANS AN OFFERING OF STOCK AS PROVIDED IN SECTION 6.1.


(J)            “OFFERING DATE” MEANS, FOR ANY OFFERING, THE FIRST DAY OF THE
OFFERING PERIOD.


(K)           “OFFERING PERIOD” MEANS A PERIOD ESTABLISHED IN ACCORDANCE WITH
SECTION 6.


(L)            “PARENT CORPORATION” MEANS ANY PRESENT OR FUTURE “PARENT
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE CODE.


(M)          “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO HAS BECOME A
PARTICIPANT IN AN OFFERING PERIOD IN ACCORDANCE WITH SECTION 7 AND REMAINS A
PARTICIPANT IN ACCORDANCE WITH THE PLAN.


(N)           “PARTICIPATING COMPANY” MEANS THE COMPANY OR ANY PARENT
CORPORATION OR SUBSIDIARY CORPORATION DESIGNATED BY THE BOARD AS A CORPORATION
THE EMPLOYEES OF WHICH MAY, IF ELIGIBLE EMPLOYEES, PARTICIPATE IN THE PLAN.  THE
BOARD SHALL HAVE THE SOLE AND ABSOLUTE DISCRETION TO DETERMINE FROM TIME TO TIME
WHICH PARENT CORPORATIONS OR SUBSIDIARY CORPORATIONS SHALL BE PARTICIPATING
COMPANIES.


(O)           “PARTICIPATING COMPANY GROUP” MEANS, AT ANY POINT IN TIME, THE
COMPANY AND ALL OTHER CORPORATIONS COLLECTIVELY WHICH ARE THEN PARTICIPATING
COMPANIES.


(P)           “PURCHASE DATE” MEANS, FOR ANY PURCHASE PERIOD, THE LAST DAY OF
SUCH PERIOD.


(Q)           “PURCHASE PERIOD” MEANS A PERIOD ESTABLISHED IN ACCORDANCE WITH
SECTION 6.2.


(R)            “PURCHASE PRICE” MEANS THE PRICE AT WHICH A SHARE OF STOCK MAY BE
PURCHASED UNDER THE PLAN, AS DETERMINED IN ACCORDANCE WITH SECTION 9.


(S)           “PURCHASE RIGHT” MEANS AN OPTION GRANTED TO A PARTICIPANT PURSUANT
TO THE PLAN TO PURCHASE SUCH SHARES OF STOCK AS PROVIDED IN SECTION 8, WHICH THE
PARTICIPANT MAY OR MAY NOT EXERCISE DURING THE OFFERING PERIOD IN WHICH SUCH
OPTION IS OUTSTANDING.  SUCH OPTION ARISES FROM THE RIGHT OF A PARTICIPANT TO
WITHDRAW ANY ACCUMULATED PAYROLL DEDUCTIONS OF THE PARTICIPANT NOT PREVIOUSLY
APPLIED TO THE PURCHASE OF STOCK UNDER THE PLAN AND TO TERMINATE PARTICIPATION
IN THE PLAN AT ANY TIME DURING AN OFFERING PERIOD.


(T)            “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, AS ADJUSTED FROM
TIME TO TIME IN ACCORDANCE WITH SECTION 4.2.


(U)           “SUBSCRIPTION AGREEMENT” MEANS A WRITTEN AGREEMENT IN SUCH FORM AS
SPECIFIED BY THE COMPANY, STATING AN EMPLOYEE’S ELECTION TO PARTICIPATE IN THE
PLAN AND AUTHORIZING PAYROLL DEDUCTIONS UNDER THE PLAN FROM THE EMPLOYEE’S
COMPENSATION.



(V)           “SUBSCRIPTION DATE” MEANS THE LAST BUSINESS DAY PRIOR TO THE
OFFERING DATE OF AN OFFERING PERIOD OR SUCH EARLIER DATE AS THE COMPANY SHALL
ESTABLISH.


(W)          “SUBSIDIARY CORPORATION” MEANS ANY PRESENT OR FUTURE “SUBSIDIARY
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF THE CODE.


2.2           CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THE PLAN.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT, THE
SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE SINGULAR. 
USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE CONTEXT CLEARLY
REQUIRES OTHERWISE.

3.             ADMINISTRATION.


3.1           ADMINISTRATION BY THE BOARD.  THE PLAN SHALL BE ADMINISTERED BY
THE BOARD.  ALL QUESTIONS OF INTERPRETATION OF THE PLAN, OF ANY FORM OF
AGREEMENT OR OTHER DOCUMENT EMPLOYED BY THE COMPANY IN THE ADMINISTRATION OF THE
PLAN, OR OF ANY PURCHASE RIGHT SHALL BE DETERMINED BY THE BOARD, AND SUCH
DETERMINATIONS SHALL BE FINAL, BINDING AND CONCLUSIVE UPON ALL PERSONS HAVING AN
INTEREST IN THE PLAN OR THE PURCHASE RIGHT, UNLESS FRAUDULENT OR MADE IN BAD
FAITH.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE BOARD SHALL DETERMINE ALL OF
THE RELEVANT TERMS AND CONDITIONS OF PURCHASE RIGHTS; PROVIDED, HOWEVER, THAT
ALL PARTICIPANTS GRANTED PURCHASE RIGHTS PURSUANT TO AN OFFERING SHALL HAVE THE
SAME RIGHTS AND PRIVILEGES WITHIN THE MEANING OF SECTION 423(B)(5) OF THE CODE. 
ANY AND ALL ACTIONS, DECISIONS AND DETERMINATIONS TAKEN OR MADE BY THE BOARD IN
THE EXERCISE OF ITS DISCRETION PURSUANT TO THE PLAN OR ANY AGREEMENT THEREUNDER
(OTHER THAN DETERMINING QUESTIONS OF INTERPRETATION PURSUANT TO THE SECOND
SENTENCE OF THIS SECTION 3.1) SHALL BE FINAL, BINDING AND CONCLUSIVE UPON ALL
PERSONS HAVING AN INTEREST THEREIN.  ALL EXPENSES INCURRED IN CONNECTION WITH
THE ADMINISTRATION OF THE PLAN SHALL BE PAID BY THE COMPANY.


3.2           AUTHORITY OF OFFICERS.  ANY OFFICER OF THE COMPANY SHALL HAVE THE
AUTHORITY TO ACT ON BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER, RIGHT,
OBLIGATION, DETERMINATION OR ELECTION THAT IS THE RESPONSIBILITY OF OR THAT IS
ALLOCATED TO THE COMPANY HEREIN, PROVIDED THAT THE OFFICER HAS APPARENT
AUTHORITY WITH RESPECT TO SUCH MATTER, RIGHT, OBLIGATION, DETERMINATION OR
ELECTION.


3.3           POLICIES AND PROCEDURES ESTABLISHED BY THE COMPANY.  THE COMPANY
MAY, FROM TIME TO TIME, CONSISTENT WITH THE PLAN AND THE REQUIREMENTS OF SECTION
423 OF THE CODE, ESTABLISH, CHANGE OR TERMINATE SUCH RULES, GUIDELINES,
POLICIES, PROCEDURES, LIMITATIONS, OR ADJUSTMENTS AS DEEMED ADVISABLE BY THE
COMPANY, IN ITS DISCRETION, FOR THE PROPER ADMINISTRATION OF THE PLAN,
INCLUDING, WITHOUT LIMITATION, (A) A MINIMUM PAYROLL DEDUCTION AMOUNT REQUIRED
FOR PARTICIPATION IN AN OFFERING, (B) A LIMITATION ON THE FREQUENCY OR NUMBER OF
CHANGES PERMITTED IN THE RATE OF PAYROLL DEDUCTION DURING AN OFFERING, (C) AN
EXCHANGE RATIO APPLICABLE TO AMOUNTS WITHHELD IN A CURRENCY OTHER THAN UNITED
STATES DOLLARS, (D) A PAYROLL DEDUCTION GREATER THAN OR LESS THAN THE AMOUNT
DESIGNATED BY A PARTICIPANT IN ORDER TO ADJUST FOR THE COMPANY’S DELAY OR
MISTAKE IN PROCESSING A SUBSCRIPTION AGREEMENT OR IN OTHERWISE EFFECTING A
PARTICIPANT’S ELECTION UNDER THE PLAN OR AS ADVISABLE TO COMPLY WITH THE
REQUIREMENTS OF SECTION 423 OF THE CODE, AND (E) DETERMINATION OF THE DATE AND
MANNER BY WHICH THE FAIR MARKET VALUE OF A SHARE OF STOCK IS DETERMINED FOR
PURPOSES OF ADMINISTRATION OF THE PLAN.  ALL SUCH ACTIONS BY THE COMPANY SHALL
BE TAKEN CONSISTENT WITH THE REQUIREMENT UNDER SECTION 423(B)(5) OF THE CODE
THAT ALL PARTICIPANTS GRANTED PURCHASE RIGHTS PURSUANT TO AN OFFERING SHALL HAVE
THE SAME RIGHTS AND PRIVILEGES WITHIN THE MEANING OF SUCH SECTION.



3.4           INDEMNIFICATION.  IN ADDITION TO SUCH OTHER RIGHTS OF
INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR OFFICERS OR
EMPLOYEES OF THE PARTICIPATING COMPANY GROUP, MEMBERS OF THE BOARD AND ANY
OFFICERS OR EMPLOYEES OF THE PARTICIPATING COMPANY GROUP TO WHOM AUTHORITY TO
ACT FOR THE BOARD OR THE COMPANY IS DELEGATED SHALL BE INDEMNIFIED BY THE
COMPANY AGAINST ALL REASONABLE EXPENSES, INCLUDING ATTORNEYS’ FEES, ACTUALLY AND
NECESSARILY INCURRED IN CONNECTION WITH THE DEFENSE OF ANY ACTION, SUIT OR
PROCEEDING, OR IN CONNECTION WITH ANY APPEAL THEREIN, TO WHICH THEY OR ANY OF
THEM MAY BE A PARTY BY REASON OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER OR IN
CONNECTION WITH THE PLAN, OR ANY RIGHT GRANTED HEREUNDER, AND AGAINST ALL
AMOUNTS PAID BY THEM IN SETTLEMENT THEREOF (PROVIDED SUCH SETTLEMENT IS APPROVED
BY INDEPENDENT LEGAL COUNSEL SELECTED BY THE COMPANY) OR PAID BY THEM IN
SATISFACTION OF A JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING, EXCEPT IN
RELATION TO MATTERS AS TO WHICH IT SHALL BE ADJUDGED IN SUCH ACTION, SUIT OR
PROCEEDING THAT SUCH PERSON IS LIABLE FOR GROSS NEGLIGENCE, BAD FAITH OR
INTENTIONAL MISCONDUCT IN DUTIES; PROVIDED, HOWEVER, THAT WITHIN SIXTY (60) DAYS
AFTER THE INSTITUTION OF SUCH ACTION, SUIT OR PROCEEDING, SUCH PERSON SHALL
OFFER TO THE COMPANY, IN WRITING, THE OPPORTUNITY AT ITS OWN EXPENSE TO HANDLE
AND DEFEND THE SAME.

4.             SHARES SUBJECT TO PLAN.


4.1           MAXIMUM NUMBER OF SHARES ISSUABLE.  SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 4.2, THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT
MAY BE ISSUED UNDER THE PLAN SHALL BE TWO HUNDRED NINETY THOUSAND (290,000), AND
SHALL CONSIST OF AUTHORIZED BUT UNISSUED OR REACQUIRED SHARES OF STOCK, OR ANY
COMBINATION THEREOF.  IF AN OUTSTANDING PURCHASE RIGHT FOR ANY REASON EXPIRES OR
IS TERMINATED OR CANCELED, THE SHARES OF STOCK ALLOCABLE TO THE UNEXERCISED
PORTION OF THAT PURCHASE RIGHT SHALL AGAIN BE AVAILABLE FOR ISSUANCE UNDER THE
PLAN.


4.2           ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.  IN THE EVENT OF ANY
STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, RECAPITALIZATION, COMBINATION,
RECLASSIFICATION OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, OR
IN THE EVENT OF ANY MERGER (INCLUDING A MERGER EFFECTED FOR THE PURPOSE OF
CHANGING THE COMPANY’S DOMICILE), SALE OF ASSETS OR OTHER REORGANIZATION IN
WHICH THE COMPANY IS A PARTY, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE
NUMBER AND CLASS OF SHARES SUBJECT TO THE PLAN AND EACH PURCHASE RIGHT, AND IN
THE PURCHASE PRICE.  IF A MAJORITY OF THE SHARES OF THE SAME CLASS AS THE SHARES
SUBJECT TO OUTSTANDING PURCHASE RIGHTS ARE EXCHANGED FOR, CONVERTED INTO, OR
OTHERWISE BECOME (WHETHER OR NOT PURSUANT TO AN OWNERSHIP CHANGE EVENT) SHARES
OF ANOTHER CORPORATION (THE “NEW SHARES”), THE BOARD MAY UNILATERALLY AMEND THE
OUTSTANDING PURCHASE RIGHTS TO PROVIDE THAT SUCH PURCHASE RIGHTS ARE EXERCISABLE
FOR NEW SHARES.  IN THE EVENT OF ANY SUCH AMENDMENT, THE NUMBER OF SHARES
SUBJECT TO, AND THE PURCHASE PRICE OF, THE OUTSTANDING PURCHASE RIGHTS SHALL BE
ADJUSTED IN A FAIR AND EQUITABLE MANNER, AS DETERMINED BY THE BOARD, IN ITS
DISCRETION.  NOTWITHSTANDING THE FOREGOING, ANY FRACTIONAL SHARE RESULTING FROM
AN ADJUSTMENT PURSUANT TO THIS SECTION 4.2 SHALL BE ROUNDED DOWN TO THE NEAREST
WHOLE NUMBER, AND IN NO EVENT MAY THE PURCHASE PRICE BE DECREASED TO AN AMOUNT
LESS THAN THE PAR VALUE, IF ANY, OF THE STOCK SUBJECT TO THE PURCHASE RIGHT. 
THE ADJUSTMENTS DETERMINED BY THE BOARD PURSUANT TO THIS SECTION 4.2 SHALL BE
FINAL, BINDING AND CONCLUSIVE.


5.             ELIGIBILITY.


5.1           EMPLOYEES ELIGIBLE TO PARTICIPATE.  EACH EMPLOYEE OF A
PARTICIPATING COMPANY WHO HAS BEEN EMPLOYED BY A PARTICIPATING COMPANY FOR AT
LEAST SIX (6) CONSECUTIVE MONTHS IS ELIGIBLE TO PARTICIPATE IN THE PLAN AND
SHALL BE DEEMED AN ELIGIBLE EMPLOYEE.


5.2           EXCLUSION OF CERTAIN STOCKHOLDERS.  NOTWITHSTANDING ANY PROVISION
OF THE PLAN TO THE CONTRARY, NO EMPLOYEE SHALL BE TREATED AS AN ELIGIBLE
EMPLOYEE AND GRANTED A PURCHASE RIGHT UNDER THE PLAN IF, IMMEDIATELY AFTER SUCH
GRANT, THE EMPLOYEE WOULD OWN OR HOLD OPTIONS TO PURCHASE STOCK OF THE COMPANY
OR OF ANY PARENT CORPORATION OR SUBSIDIARY CORPORATION POSSESSING FIVE PERCENT
(5%) OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF STOCK
OF SUCH CORPORATION, AS DETERMINED IN ACCORDANCE WITH SECTION 423(B)(3) OF THE
CODE.  FOR PURPOSES OF THIS SECTION 5.2, THE ATTRIBUTION RULES OF SECTION 424(D)
OF THE CODE SHALL APPLY IN DETERMINING THE STOCK OWNERSHIP OF SUCH EMPLOYEE.


5.3           DETERMINATION BY COMPANY.  THE COMPANY SHALL DETERMINE IN GOOD
FAITH AND IN THE EXERCISE OF ITS DISCRETION WHETHER AN INDIVIDUAL HAS BECOME OR
HAS CEASED TO BE AN EMPLOYEE OR AN ELIGIBLE EMPLOYEE AND THE EFFECTIVE DATE OF
SUCH INDIVIDUAL’S ATTAINMENT OR TERMINATION OF SUCH STATUS, AS THE CASE MAY BE. 
FOR PURPOSES OF AN INDIVIDUAL’S PARTICIPATION IN OR OTHER RIGHTS, IF ANY, UNDER
THE PLAN AS OF THE TIME OF THE COMPANY’S DETERMINATION, ALL SUCH DETERMINATIONS
BY THE COMPANY SHALL BE FINAL, BINDING AND CONCLUSIVE, NOTWITHSTANDING THAT THE
COMPANY OR ANY COURT OF LAW OR GOVERNMENTAL AGENCY SUBSEQUENTLY MAKES A CONTRARY
DETERMINATION.

6.             OFFERINGS.


6.1           OFFERING PERIODS.  THE PLAN SHALL BE IMPLEMENTED ON AND AFTER THE
EFFECTIVE DATE BY SEQUENTIAL AND OVERLAPPING OFFERINGS OF APPROXIMATELY TWELVE
(12) MONTHS DURATION OR SUCH OTHER DURATION AS THE BOARD SHALL DETERMINE (AN
“OFFERING PERIOD”); PROVIDED, HOWEVER, THAT THE FIRST OFFERING PERIOD SHALL
COMMENCE ON THE EFFECTIVE DATE AND END ON OR ABOUT NOVEMBER 29, 2002. 
SUBSEQUENT OFFERING PERIODS SHALL COMMENCE ON OR ABOUT JUNE 1 AND DECEMBER 1 OF
EACH YEAR AND END ON OR ABOUT THE LAST DAYS OF THE NEXT MAY AND NOVEMBER,
RESPECTIVELY, OCCURRING THEREAFTER.  NOTWITHSTANDING THE FOREGOING, THE BOARD
MAY ESTABLISH A DIFFERENT DURATION FOR ONE OR MORE OFFERING PERIODS OR DIFFERENT
COMMENCING OR ENDING DATES FOR SUCH OFFERING PERIODS; PROVIDED, HOWEVER, THAT NO
OFFERING PERIOD MAY HAVE A DURATION EXCEEDING TWENTY-SEVEN (27) MONTHS.  IF THE
FIRST OR LAST DAY OF AN OFFERING PERIOD IS NOT A DAY ON WHICH THE NATIONAL
SECURITIES EXCHANGES OR NASDAQ STOCK MARKET ARE OPEN FOR TRADING, THE COMPANY
SHALL SPECIFY THE TRADING DAY THAT WILL BE DEEMED THE FIRST OR LAST DAY, AS THE
CASE MAY BE, OF THE OFFERING PERIOD.


6.2           PURCHASE PERIODS.  EACH OFFERING PERIOD SHALL CONSIST OF TWO (2)
CONSECUTIVE PURCHASE PERIODS OF APPROXIMATELY SIX (6) MONTHS DURATION, OR SUCH
OTHER NUMBER OR DURATION AS THE BOARD SHALL DETERMINE (INDIVIDUALLY, A “PURCHASE
PERIOD”).  A PURCHASE PERIOD COMMENCING ON OR ABOUT DECEMBER 1 SHALL END ON OR
ABOUT THE NEXT MAY 31.  A PURCHASE PERIOD COMMENCING ON OR ABOUT JUNE 1 SHALL
END ON OR ABOUT THE NEXT NOVEMBER 30.  NOTWITHSTANDING THE FOREGOING, THE BOARD
MAY ESTABLISH A DIFFERENT DURATION FOR ONE OR MORE PURCHASE PERIODS OR DIFFERENT
COMMENCING OR ENDING DATES FOR SUCH PURCHASE PERIODS.  IF THE FIRST OR LAST DAY
OF A PURCHASE PERIOD IS NOT A DAY ON WHICH THE NATIONAL SECURITIES EXCHANGES OR
NASDAQ STOCK MARKET ARE OPEN FOR TRADING, THE COMPANY SHALL SPECIFY THE TRADING
DAY THAT WILL BE DEEMED THE FIRST OR LAST DAY, AS THE CASE MAY BE, OF THE
PURCHASE PERIOD.


7.             PARTICIPATION IN THE PLAN.


7.1           INITIAL PARTICIPATION.  AN ELIGIBLE EMPLOYEE MAY BECOME A
PARTICIPANT IN AN OFFERING PERIOD BY DELIVERING A PROPERLY COMPLETED
SUBSCRIPTION AGREEMENT TO THE OFFICE DESIGNATED BY THE COMPANY NOT LATER THAN
THE CLOSE OF BUSINESS FOR SUCH OFFICE ON THE SUBSCRIPTION DATE ESTABLISHED BY
THE COMPANY FOR THAT OFFERING PERIOD.  AN ELIGIBLE EMPLOYEE WHO DOES NOT DELIVER
A PROPERLY COMPLETED SUBSCRIPTION AGREEMENT TO THE COMPANY’S DESIGNATED OFFICE
ON OR BEFORE THE SUBSCRIPTION DATE FOR AN OFFERING PERIOD SHALL NOT PARTICIPATE
IN THE PLAN FOR THAT OFFERING PERIOD OR FOR ANY SUBSEQUENT OFFERING PERIOD
UNLESS THE ELIGIBLE EMPLOYEE SUBSEQUENTLY DELIVERS A PROPERLY COMPLETED
SUBSCRIPTION AGREEMENT TO THE APPROPRIATE OFFICE OF THE COMPANY ON OR BEFORE THE
SUBSCRIPTION DATE FOR SUCH SUBSEQUENT OFFERING PERIOD.  AN EMPLOYEE WHO BECOMES
AN ELIGIBLE EMPLOYEE AFTER THE OFFERING DATE OF AN OFFERING PERIOD SHALL NOT BE
ELIGIBLE TO PARTICIPATE IN THAT OFFERING PERIOD BUT MAY PARTICIPATE IN ANY
SUBSEQUENT OFFERING PERIOD PROVIDED THE EMPLOYEE IS STILL AN ELIGIBLE EMPLOYEE
AS OF THE OFFERING DATE OF SUCH SUBSEQUENT OFFERING PERIOD.


7.2           CONTINUED PARTICIPATION.  A PARTICIPANT SHALL AUTOMATICALLY
PARTICIPATE IN THE NEXT OFFERING PERIOD COMMENCING IMMEDIATELY AFTER THE FINAL
PURCHASE DATE OF EACH OFFERING PERIOD IN WHICH THE PARTICIPANT PARTICIPATES
PROVIDED THAT THE PARTICIPANT REMAINS AN ELIGIBLE EMPLOYEE ON THE OFFERING DATE
OF THE NEW OFFERING PERIOD AND HAS NOT EITHER (A) WITHDRAWN FROM THE PLAN
PURSUANT TO SECTION 12.1 OR (B) TERMINATED EMPLOYMENT AS PROVIDED IN SECTION
13.  A PARTICIPANT WHO MAY AUTOMATICALLY PARTICIPATE IN A SUBSEQUENT OFFERING
PERIOD, AS PROVIDED IN THIS SECTION, IS NOT REQUIRED TO DELIVER ANY ADDITIONAL
SUBSCRIPTION AGREEMENT FOR THE SUBSEQUENT OFFERING PERIOD IN ORDER TO CONTINUE
PARTICIPATION IN THE PLAN.  HOWEVER, A PARTICIPANT MAY DELIVER A NEW
SUBSCRIPTION AGREEMENT FOR A SUBSEQUENT OFFERING PERIOD IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 7.1 IF THE PARTICIPANT DESIRES TO CHANGE ANY OF
THE ELECTIONS CONTAINED IN THE PARTICIPANT’S THEN EFFECTIVE SUBSCRIPTION
AGREEMENT.

8.             RIGHT TO PURCHASE SHARES.


8.1           GRANT OF PURCHASE RIGHT.  EXCEPT AS SET FORTH BELOW, ON THE
OFFERING DATE OF EACH OFFERING PERIOD, EACH PARTICIPANT IN THAT OFFERING PERIOD
SHALL BE GRANTED AUTOMATICALLY A PURCHASE RIGHT CONSISTING OF AN OPTION TO
PURCHASE THE LESSER OF (A) THAT NUMBER OF WHOLE SHARES OF STOCK DETERMINED BY
DIVIDING TWENTY-FIVE THOUSAND DOLLARS ($25,000) BY THE FAIR MARKET VALUE OF A
SHARE OF STOCK ON SUCH OFFERING DATE OR (B) SEVEN THOUSAND FIVE HUNDRED (7,500)
SHARES OF STOCK.  NO PURCHASE RIGHT SHALL BE GRANTED ON AN OFFERING DATE TO ANY
PERSON WHO IS NOT, ON SUCH OFFERING DATE, AN ELIGIBLE EMPLOYEE.


8.2           PRO RATA ADJUSTMENT OF PURCHASE RIGHT.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 8.1, IF THE BOARD ESTABLISHES AN OFFERING PERIOD OF ANY
DURATION OTHER THAN TWELVE MONTHS, THEN (A) THE DOLLAR AMOUNT IN SECTION 8.1
SHALL BE DETERMINED BY MULTIPLYING $2,083.33 BY THE NUMBER OF MONTHS (ROUNDED TO
THE NEAREST WHOLE MONTH) IN THE OFFERING PERIOD AND ROUNDING TO THE NEAREST
WHOLE DOLLAR, AND (B) THE SHARE AMOUNT IN SECTION 8.1 SHALL BE DETERMINED BY
MULTIPLYING 625 SHARES BY THE NUMBER OF MONTHS (ROUNDED TO THE NEAREST WHOLE
MONTH) IN THE OFFERING PERIOD AND ROUNDING TO THE NEAREST WHOLE SHARE.



8.3           CALENDAR YEAR PURCHASE LIMITATION.  NOTWITHSTANDING ANY PROVISION
OF THE PLAN TO THE CONTRARY, NO PARTICIPANT SHALL BE GRANTED A PURCHASE RIGHT
WHICH PERMITS HIS OR HER RIGHT TO PURCHASE SHARES OF STOCK UNDER THE PLAN TO
ACCRUE AT A RATE WHICH, WHEN AGGREGATED WITH SUCH PARTICIPANT’S RIGHTS TO
PURCHASE SHARES UNDER ALL OTHER EMPLOYEE STOCK PURCHASE PLANS OF A PARTICIPATING
COMPANY INTENDED TO MEET THE REQUIREMENTS OF SECTION 423 OF THE CODE, EXCEEDS
TWENTY-FIVE THOUSAND DOLLARS ($25,000) IN FAIR MARKET VALUE (OR SUCH OTHER
LIMIT, IF ANY, AS MAY BE IMPOSED BY THE CODE) FOR EACH CALENDAR YEAR IN WHICH
SUCH PURCHASE RIGHT IS OUTSTANDING AT ANY TIME.  FOR PURPOSES OF THE PRECEDING
SENTENCE, THE FAIR MARKET VALUE OF SHARES PURCHASED DURING A GIVEN OFFERING
PERIOD SHALL BE DETERMINED AS OF THE OFFERING DATE FOR SUCH OFFERING PERIOD. 
THE LIMITATION DESCRIBED IN THIS SECTION SHALL BE APPLIED IN CONFORMANCE WITH
APPLICABLE REGULATIONS UNDER SECTION 423(B)(8) OF THE CODE.

9.             PURCHASE PRICE.

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Board; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty–five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date.  Unless otherwise provided by the Board prior to the commencement of an
Offering Period, the Purchase Price on each Purchase Date during that Offering
Period shall be eighty–five percent (85%) of the lesser of (a) the Fair Market
Value of a share of Stock on the Offering Date of the Offering Period, or
(b) the Fair Market Value of a share of Stock on the Purchase Date.

10.           ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.

Shares of Stock acquired pursuant to the exercise of all or any portion of a
Purchase Right may be paid for only by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period for which such
Purchase Right was granted, subject to the following:


10.1         AMOUNT OF PAYROLL DEDUCTIONS.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
THE AMOUNT TO BE DEDUCTED UNDER THE PLAN FROM A PARTICIPANT’S COMPENSATION ON
EACH PAYDAY DURING AN OFFERING PERIOD SHALL BE DETERMINED BY THE PARTICIPANT’S
SUBSCRIPTION AGREEMENT.  THE SUBSCRIPTION AGREEMENT SHALL SET FORTH THE
PERCENTAGE OF THE PARTICIPANT’S COMPENSATION TO BE DEDUCTED ON EACH PAYDAY
DURING AN OFFERING PERIOD IN WHOLE PERCENTAGES OF NOT LESS THAN ONE PERCENT (1%)
(EXCEPT AS A RESULT OF AN ELECTION PURSUANT TO SECTION 10.3 TO STOP PAYROLL
DEDUCTIONS EFFECTIVE FOLLOWING THE FIRST PAYDAY DURING AN OFFERING) OR MORE THAN
TEN PERCENT (10%).  THE BOARD MAY CHANGE THE FOREGOING LIMITS ON PAYROLL
DEDUCTIONS EFFECTIVE AS OF ANY OFFERING DATE.



10.2         COMMENCEMENT OF PAYROLL DEDUCTIONS.  PAYROLL DEDUCTIONS SHALL
COMMENCE ON THE FIRST PAYDAY FOLLOWING THE OFFERING DATE AND SHALL CONTINUE TO
THE END OF THE OFFERING PERIOD UNLESS SOONER ALTERED OR TERMINATED AS PROVIDED
HEREIN.


10.3         ELECTION TO CHANGE OR STOP PAYROLL DEDUCTIONS.  DURING AN OFFERING
PERIOD, A PARTICIPANT MAY ELECT TO INCREASE OR DECREASE THE RATE OF OR TO STOP
DEDUCTIONS FROM HIS OR HER COMPENSATION BY DELIVERING TO THE COMPANY’S
DESIGNATED OFFICE AN AMENDED SUBSCRIPTION AGREEMENT AUTHORIZING SUCH CHANGE ON
OR BEFORE THE CHANGE NOTICE DATE, AS DEFINED BELOW.  A PARTICIPANT WHO ELECTS,
EFFECTIVE FOLLOWING THE FIRST PAYDAY OF AN OFFERING PERIOD, TO DECREASE THE RATE
OF HIS OR HER PAYROLL DEDUCTIONS TO ZERO PERCENT (0%) SHALL NEVERTHELESS REMAIN
A PARTICIPANT IN THE CURRENT OFFERING PERIOD UNLESS SUCH PARTICIPANT WITHDRAWS
FROM THE PLAN AS PROVIDED IN SECTION 12.1.  THE “CHANGE NOTICE DATE” SHALL BE
THE DAY IMMEDIATELY PRIOR TO THE BEGINNING OF THE FIRST PAY PERIOD FOR WHICH
SUCH ELECTION IS TO BE EFFECTIVE, UNLESS A DIFFERENT DATE IS ESTABLISHED BY THE
COMPANY AND ANNOUNCED TO THE PARTICIPANTS.


10.4         ADMINISTRATIVE SUSPENSION OF PAYROLL DEDUCTIONS.  THE COMPANY MAY,
IN ITS SOLE DISCRETION, SUSPEND A PARTICIPANT’S PAYROLL DEDUCTIONS UNDER THE
PLAN AS THE COMPANY DEEMS ADVISABLE TO AVOID ACCUMULATING PAYROLL DEDUCTIONS IN
EXCESS OF THE AMOUNT THAT COULD REASONABLY BE ANTICIPATED TO PURCHASE THE
MAXIMUM NUMBER OF SHARES OF STOCK PERMITTED (A) UNDER THE PARTICIPANT’S PURCHASE
RIGHT OR (B) DURING A CALENDAR YEAR UNDER THE LIMIT SET FORTH IN SECTION 8.3. 
PAYROLL DEDUCTIONS SHALL BE RESUMED AT THE RATE SPECIFIED IN THE PARTICIPANT’S
THEN EFFECTIVE SUBSCRIPTION AGREEMENT AT THE BEGINNING, RESPECTIVELY, OF (A) THE
NEXT OFFERING PERIOD THE FIRST PURCHASE DATE OF WHICH FALLS IN THE FOLLOWING
CALENDAR YEAR, PROVIDED THAT THE INDIVIDUAL IS A PARTICIPANT IN SUCH OFFERING
PERIOD OR (B) THE NEXT PURCHASE PERIOD THE PURCHASE DATE OF WHICH FALLS IN THE
FOLLOWING CALENDAR YEAR, UNLESS THE PARTICIPANT HAS EITHER WITHDRAWN FROM THE
PLAN AS PROVIDED IN SECTION 12.1 OR HAS CEASED TO BE AN ELIGIBLE EMPLOYEE.


10.5         PARTICIPANT ACCOUNTS.  INDIVIDUAL BOOKKEEPING ACCOUNTS SHALL BE
MAINTAINED FOR EACH PARTICIPANT.  ALL PAYROLL DEDUCTIONS FROM A PARTICIPANT’S
COMPENSATION SHALL BE CREDITED TO SUCH PARTICIPANT’S PLAN ACCOUNT AND SHALL BE
DEPOSITED WITH THE GENERAL FUNDS OF THE COMPANY.  ALL PAYROLL DEDUCTIONS
RECEIVED OR HELD BY THE COMPANY MAY BE USED BY THE COMPANY FOR ANY CORPORATE
PURPOSE.


10.6         NO INTEREST PAID.  INTEREST SHALL NOT BE PAID ON SUMS DEDUCTED FROM
A PARTICIPANT’S COMPENSATION PURSUANT TO THE PLAN.


10.7         VOLUNTARY WITHDRAWAL FROM PLAN ACCOUNT.  A PARTICIPANT MAY WITHDRAW
ALL OR ANY PORTION OF THE PAYROLL DEDUCTIONS CREDITED TO HIS OR HER PLAN ACCOUNT
AND NOT PREVIOUSLY APPLIED TOWARD THE PURCHASE OF STOCK BY DELIVERING TO THE
COMPANY’S DESIGNATED OFFICE A WRITTEN NOTICE ON A FORM PROVIDED BY THE COMPANY
FOR SUCH PURPOSE.  A PARTICIPANT WHO WITHDRAWS THE ENTIRE REMAINING BALANCE
CREDITED TO HIS OR HER PLAN ACCOUNT SHALL BE DEEMED TO HAVE WITHDRAWN FROM THE
PLAN IN ACCORDANCE WITH SECTION 12.1.  AMOUNTS WITHDRAWN SHALL BE RETURNED TO
THE PARTICIPANT AS SOON AS PRACTICABLE AFTER THE COMPANY’S RECEIPT OF THE NOTICE
OF WITHDRAWAL AND MAY NOT BE APPLIED TO THE PURCHASE OF SHARES IN ANY OFFERING
UNDER THE PLAN.  THE COMPANY MAY FROM TIME TO TIME ESTABLISH OR CHANGE
LIMITATIONS ON THE FREQUENCY OF WITHDRAWALS PERMITTED UNDER THIS SECTION,
ESTABLISH A MINIMUM DOLLAR AMOUNT THAT MUST BE RETAINED IN THE PARTICIPANT’S
PLAN ACCOUNT, OR TERMINATE THE WITHDRAWAL RIGHT PROVIDED BY THIS SECTION.


11.           PURCHASE OF SHARES.


11.1         EXERCISE OF PURCHASE RIGHT.  ON EACH PURCHASE DATE OF AN OFFERING
PERIOD, EACH PARTICIPANT WHO HAS NOT WITHDRAWN FROM THE PLAN AND WHOSE
PARTICIPATION IN THE OFFERING HAS NOT OTHERWISE TERMINATED BEFORE SUCH PURCHASE
DATE SHALL AUTOMATICALLY ACQUIRE PURSUANT TO THE EXERCISE OF THE PARTICIPANT’S
PURCHASE RIGHT THE NUMBER OF WHOLE SHARES OF STOCK DETERMINED BY DIVIDING (A)
THE TOTAL AMOUNT OF THE PARTICIPANT’S PAYROLL DEDUCTIONS ACCUMULATED IN THE
PARTICIPANT’S PLAN ACCOUNT DURING THE OFFERING PERIOD AND NOT PREVIOUSLY APPLIED
TOWARD THE PURCHASE OF STOCK BY (B) THE PURCHASE PRICE.  HOWEVER, IN NO EVENT
SHALL THE NUMBER OF SHARES PURCHASED BY THE PARTICIPANT DURING AN OFFERING
PERIOD EXCEED THE NUMBER OF SHARES SUBJECT TO THE PARTICIPANT’S PURCHASE RIGHT. 
NO SHARES OF STOCK SHALL BE PURCHASED ON A PURCHASE DATE ON BEHALF OF A
PARTICIPANT WHOSE PARTICIPATION IN THE OFFERING OR THE PLAN HAS TERMINATED
BEFORE SUCH PURCHASE DATE.


11.2         PRO RATA ALLOCATION OF SHARES.  IF THE NUMBER OF SHARES OF STOCK
WHICH MIGHT BE PURCHASED BY ALL PARTICIPANTS IN THE PLAN ON A PURCHASE DATE
EXCEEDS THE NUMBER OF SHARES OF STOCK AVAILABLE IN THE PLAN AS PROVIDED IN
SECTION 4.1, THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE REMAINING
SHARES IN AS UNIFORM A MANNER AS PRACTICABLE AND AS THE COMPANY DETERMINES TO BE
EQUITABLE.  ANY FRACTIONAL SHARE RESULTING FROM SUCH PRO RATA ALLOCATION TO ANY
PARTICIPANT SHALL BE DISREGARDED.


11.3         DELIVERY OF CERTIFICATES.  AS SOON AS PRACTICABLE AFTER EACH
PURCHASE DATE, THE COMPANY SHALL ARRANGE THE DELIVERY TO EACH PARTICIPANT OF A
CERTIFICATE REPRESENTING THE SHARES ACQUIRED BY THE PARTICIPANT ON SUCH PURCHASE
DATE; PROVIDED THAT THE COMPANY MAY DELIVER SUCH SHARES TO A BROKER DESIGNATED
BY THE COMPANY THAT WILL HOLD SUCH SHARES FOR THE BENEFIT OF THE PARTICIPANT. 
SHARES TO BE DELIVERED TO A PARTICIPANT UNDER THE PLAN SHALL BE REGISTERED IN
THE NAME OF THE PARTICIPANT, OR, IF REQUESTED BY THE PARTICIPANT, IN THE NAME OF
THE PARTICIPANT AND HIS OR HER SPOUSE, OR, IF APPLICABLE, IN THE NAMES OF THE
HEIRS OF THE PARTICIPANT.


11.4         RETURN OF CASH BALANCE.  ANY CASH BALANCE REMAINING IN A
PARTICIPANT’S PLAN ACCOUNT FOLLOWING ANY PURCHASE DATE SHALL BE REFUNDED TO THE
PARTICIPANT AS SOON AS PRACTICABLE AFTER SUCH PURCHASE DATE.  HOWEVER, IF THE
CASH BALANCE TO BE RETURNED TO A PARTICIPANT PURSUANT TO THE PRECEDING SENTENCE
IS LESS THAN THE AMOUNT THAT WOULD HAVE BEEN NECESSARY TO PURCHASE AN ADDITIONAL
WHOLE SHARE OF STOCK ON SUCH PURCHASE DATE, THE COMPANY MAY RETAIN THE CASH
BALANCE IN THE PARTICIPANT’S PLAN ACCOUNT TO BE APPLIED TOWARD THE PURCHASE OF
SHARES OF STOCK IN THE SUBSEQUENT PURCHASE PERIOD OR OFFERING PERIOD, AS THE
CASE MAY BE.


11.5         TAX WITHHOLDING.  AT THE TIME A PARTICIPANT’S PURCHASE RIGHT IS
EXERCISED, IN WHOLE OR IN PART, OR AT THE TIME A PARTICIPANT DISPOSES OF SOME OR
ALL OF THE SHARES OF STOCK HE OR SHE ACQUIRES UNDER THE PLAN, THE PARTICIPANT
SHALL MAKE ADEQUATE PROVISION FOR THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
WITHHOLDING OBLIGATIONS, IF ANY, OF THE PARTICIPATING COMPANY GROUP WHICH ARISE
UPON EXERCISE OF THE PURCHASE RIGHT OR UPON SUCH DISPOSITION OF SHARES,
RESPECTIVELY.  THE PARTICIPATING COMPANY GROUP MAY, BUT SHALL NOT BE OBLIGATED
TO, WITHHOLD FROM THE PARTICIPANT’S COMPENSATION THE AMOUNT NECESSARY TO MEET
SUCH WITHHOLDING OBLIGATIONS.



11.6         EXPIRATION OF PURCHASE RIGHT.  ANY PORTION OF A PARTICIPANT’S
PURCHASE RIGHT REMAINING UNEXERCISED AFTER THE END OF THE OFFERING PERIOD TO
WHICH THE PURCHASE RIGHT RELATES SHALL EXPIRE IMMEDIATELY UPON THE END OF THE
OFFERING PERIOD.


11.7         PROVISION OF REPORTS AND STOCKHOLDER INFORMATION TO PARTICIPANTS. 
EACH PARTICIPANT WHO HAS EXERCISED ALL OR PART OF HIS OR HER PURCHASE RIGHT
SHALL RECEIVE, AS SOON AS PRACTICABLE AFTER THE PURCHASE DATE, A REPORT OF SUCH
PARTICIPANT’S PLAN ACCOUNT SETTING FORTH THE TOTAL PAYROLL DEDUCTIONS
ACCUMULATED PRIOR TO SUCH EXERCISE, THE NUMBER OF SHARES OF STOCK PURCHASED, THE
PURCHASE PRICE FOR SUCH SHARES, THE DATE OF PURCHASE AND THE CASH BALANCE, IF
ANY, REMAINING IMMEDIATELY AFTER SUCH PURCHASE THAT IS TO BE REFUNDED OR
RETAINED IN THE PARTICIPANT’S PLAN ACCOUNT PURSUANT TO SECTION 11.4.  THE REPORT
REQUIRED BY THIS SECTION MAY BE DELIVERED IN SUCH FORM AND BY SUCH MEANS,
INCLUDING BY ELECTRONIC TRANSMISSION, AS THE COMPANY MAY DETERMINE.  IN
ADDITION, EACH PARTICIPANT SHALL BE PROVIDED INFORMATION CONCERNING THE COMPANY
EQUIVALENT TO THAT INFORMATION PROVIDED GENERALLY TO THE COMPANY’S COMMON
STOCKHOLDERS.

12.           WITHDRAWAL FROM PLAN OR OFFERING.


12.1         VOLUNTARY WITHDRAWAL FROM THE PLAN.  A PARTICIPANT MAY WITHDRAW
FROM THE PLAN BY SIGNING AND DELIVERING TO THE COMPANY’S DESIGNATED OFFICE A
WRITTEN NOTICE OF WITHDRAWAL ON A FORM PROVIDED BY THE COMPANY FOR THIS
PURPOSE.  SUCH WITHDRAWAL MAY BE ELECTED AT ANY TIME PRIOR TO THE END OF AN
OFFERING PERIOD; PROVIDED, HOWEVER, THAT IF A PARTICIPANT WITHDRAWS FROM THE
PLAN AFTER A PURCHASE DATE, THE WITHDRAWAL SHALL NOT AFFECT SHARES OF STOCK
ACQUIRED BY THE PARTICIPANT ON SUCH PURCHASE DATE.  A PARTICIPANT WHO
VOLUNTARILY WITHDRAWS FROM THE PLAN IS PROHIBITED FROM RESUMING PARTICIPATION IN
THE PLAN IN THE SAME OFFERING FROM WHICH HE OR SHE WITHDREW, BUT MAY PARTICIPATE
IN ANY SUBSEQUENT OFFERING BY AGAIN SATISFYING THE REQUIREMENTS OF SECTIONS 5
AND 7.1.  THE COMPANY MAY IMPOSE, FROM TIME TO TIME, A REQUIREMENT THAT THE
NOTICE OF WITHDRAWAL FROM THE PLAN BE ON FILE WITH THE COMPANY’S DESIGNATED
OFFICE FOR A REASONABLE PERIOD PRIOR TO THE EFFECTIVENESS OF THE PARTICIPANT’S
WITHDRAWAL.


12.2         AUTOMATIC WITHDRAWAL FROM AN OFFERING.  IF THE FAIR MARKET VALUE OF
A SHARE OF STOCK ON A PURCHASE DATE OTHER THAN THE FINAL PURCHASE DATE OF AN
OFFERING IS LESS THAN THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE OFFERING
DATE OF THE OFFERING, THEN EVERY PARTICIPANT AUTOMATICALLY SHALL BE (A)
WITHDRAWN FROM SUCH OFFERING AFTER THE ACQUISITION OF SHARES OF STOCK ON THE
PURCHASE DATE AND (B) ENROLLED IN THE NEW OFFERING COMMENCING IMMEDIATELY
FOLLOWING SUCH PURCHASE DATE.  A PARTICIPANT MAY ELECT NOT TO BE AUTOMATICALLY
WITHDRAWN FROM AN FROM AN OFFERING PURSUANT TO THIS SECTION 12.2 BY DELIVERING
TO THE COMPANY’S DESIGNATED OFFICE NOT LATER THAN THE CLOSE OF BUSINESS ON THE
PURCHASE DATE A WRITTEN NOTICE INDICATING SUCH ELECTION.


12.3         RETURN OF PAYROLL DEDUCTIONS.  UPON A PARTICIPANT’S VOLUNTARY
WITHDRAWAL FROM THE PLAN PURSUANT TO SECTION 12.1 OR AUTOMATIC WITHDRAWAL FROM
AN OFFERING PURSUANT TO SECTION 12.2, THE PARTICIPANT’S ACCUMULATED PAYROLL
DEDUCTIONS WHICH HAVE NOT BEEN APPLIED TOWARD THE PURCHASE OF SHARES OF STOCK
(EXCEPT, IN THE CASE OF AN AUTOMATIC WITHDRAWAL PURSUANT TO SECTION 12.2, FOR AN
AMOUNT NECESSARY TO PURCHASE AN ADDITIONAL WHOLE SHARE OF STOCK AS PROVIDED IN
SECTION 11.4) SHALL BE REFUNDED TO THE PARTICIPANT AS SOON AS PRACTICABLE AFTER
THE WITHDRAWAL, WITHOUT THE PAYMENT OF ANY INTEREST, AND THE PARTICIPANT’S
INTEREST IN THE PLAN OR THE OFFERING, AS APPLICABLE, SHALL TERMINATE.  SUCH
ACCUMULATED PAYROLL DEDUCTIONS TO BE REFUNDED IN ACCORDANCE WITH THIS SECTION
MAY NOT BE APPLIED TO ANY OTHER OFFERING UNDER THE PLAN.


13.           TERMINATION OF EMPLOYMENT OR ELIGIBILITY.

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately.  In such
event, the Participant’s accumulated payroll deductions which have not been
applied toward the purchase of shares shall, as soon as practicable, be returned
to the Participant or, in the case of the Participant’s death, to the
Participant’s beneficiary designated in accordance with Section 20, if any, or
legal representative, and all of the Participant’s rights under the Plan shall
terminate.  Interest shall not be paid on sums returned pursuant to this Section
13.  A Participant whose participation has been so terminated may again become
eligible to participate in the Plan by satisfying the requirements of Sections 5
and 7.1.

14.           CHANGE IN CONTROL.


14.1         DEFINITIONS.


(A)           AN “OWNERSHIP CHANGE EVENT” SHALL BE DEEMED TO HAVE OCCURRED IF
ANY OF THE FOLLOWING OCCURS WITH RESPECT TO THE COMPANY: (I) THE DIRECT OR
INDIRECT SALE OR EXCHANGE IN A SINGLE OR SERIES OF RELATED TRANSACTIONS BY THE
STOCKHOLDERS OF THE COMPANY OF MORE THAN FIFTY PERCENT (50%) OF THE VOTING STOCK
OF THE COMPANY; (II) A MERGER OR CONSOLIDATION IN WHICH THE COMPANY IS A PARTY;
(III) THE SALE, EXCHANGE, OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY; OR (IV) A LIQUIDATION OR DISSOLUTION OF THE COMPANY.


(B)           A “CHANGE IN CONTROL” SHALL MEAN AN OWNERSHIP CHANGE EVENT OR A
SERIES OF RELATED OWNERSHIP CHANGE EVENTS (COLLECTIVELY, THE “TRANSACTION”)
WHEREIN THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY BEFORE THE TRANSACTION DO
NOT RETAIN IMMEDIATELY AFTER THE TRANSACTION, IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF SHARES OF THE COMPANY’S VOTING STOCK
IMMEDIATELY BEFORE THE TRANSACTION, DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF
MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES OF THE COMPANY OR, IN THE CASE OF A TRANSACTION
DESCRIBED IN SECTION 14.1(A)(III), THE CORPORATION OR OTHER BUSINESS ENTITY TO
WHICH THE ASSETS OF THE COMPANY WERE TRANSFERRED (THE “TRANSFEREE”), AS THE CASE
MAY BE.  FOR PURPOSES OF THE PRECEDING SENTENCE, INDIRECT BENEFICIAL OWNERSHIP
SHALL INCLUDE, WITHOUT LIMITATION, AN INTEREST RESULTING FROM OWNERSHIP OF THE
VOTING SECURITIES OF ONE OR MORE CORPORATIONS OR OTHER BUSINESS ENTITIES WHICH
OWN THE COMPANY OR THE TRANSFEREE, AS THE CASE MAY BE, EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARY CORPORATIONS OR OTHER BUSINESS ENTITIES.  THE
BOARD SHALL HAVE THE RIGHT TO DETERMINE WHETHER MULTIPLE SALES OR EXCHANGES OF
THE VOTING SECURITIES OF THE COMPANY OR MULTIPLE OWNERSHIP CHANGE EVENTS ARE
RELATED, AND ITS DETERMINATION SHALL BE FINAL, BINDING AND CONCLUSIVE.



14.2         EFFECT OF CHANGE IN CONTROL ON PURCHASE RIGHTS.  IN THE EVENT OF A
CHANGE IN CONTROL, THE SURVIVING, CONTINUING, SUCCESSOR, OR PURCHASING
CORPORATION OR OTHER BUSINESS ENTITY OR PARENT THEREOF, AS THE CASE MAY BE (THE
“ACQUIRING CORPORATION”), MAY, WITHOUT THE CONSENT OF ANY PARTICIPANT, ASSUME
THE COMPANY’S RIGHTS AND OBLIGATIONS UNDER THE PLAN.  IF THE ACQUIRING
CORPORATION ELECTS NOT TO ASSUME THE COMPANY’S RIGHTS AND OBLIGATIONS UNDER THE
PLAN, THE PURCHASE DATE OF THE THEN CURRENT PURCHASE PERIOD SHALL BE ACCELERATED
TO A DATE BEFORE THE DATE OF THE CHANGE IN CONTROL SPECIFIED BY THE BOARD, BUT
THE NUMBER OF SHARES OF STOCK SUBJECT TO OUTSTANDING PURCHASE RIGHTS SHALL NOT
BE ADJUSTED.  ALL PURCHASE RIGHTS WHICH ARE NEITHER ASSUMED BY THE ACQUIRING
CORPORATION IN CONNECTION WITH THE CHANGE IN CONTROL NOR EXERCISED AS OF THE
DATE OF THE CHANGE IN CONTROL SHALL TERMINATE AND CEASE TO BE OUTSTANDING
EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL.

15.           NONTRANSFERABILITY OF PURCHASE RIGHTS.

Neither payroll deductions credited to a Participant’s Plan account nor a
Participant’s Purchase Right may be assigned, transferred, pledged or otherwise
disposed of in any manner other than as provided by the Plan or by will or the
laws of descent and distribution.  (A beneficiary designation pursuant to
Section 20 shall not be treated as a disposition for this purpose.)  Any such
attempted assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from the Plan as provided in Section 12.1.  A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.

16.           COMPLIANCE WITH SECURITIES LAW.

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities.  A Purchase Right may not be exercised if the issuance of shares
upon such exercise would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any securities exchange or market system upon which the Stock may then be
listed.  In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of the Purchase Right be in effect with respect to the
shares issuable upon exercise of the Purchase Right, or (b) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of a
Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

17.           RIGHTS AS A STOCKHOLDER AND EMPLOYEE.

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2.  Nothing herein shall confer upon a Participant any
right to continue in the employ of the Participating Company Group or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s employment at any time.


18.           LEGENDS.

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section.  Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE
CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER
HEREOF.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN
THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”

19.           NOTIFICATION OF DISPOSITION OF SHARES.

The Company may require the Participant to give the Company prompt notice of any
disposition of shares acquired by exercise of a Purchase Right.  The Company may
require that until such time as a Participant disposes of shares acquired upon
exercise of a Purchase Right, the Participant shall hold all such shares in the
Participant’s name (or, if elected by the Participant, in the name of the
Participant and his or her spouse but not in the name of any nominee) until the
later of two years after the date of grant of such Purchase Right or one year
after the date of exercise of such Purchase Right..  The Company may direct that
the certificates evidencing shares acquired by exercise of a Purchase Right
refer to such requirement to give prompt notice of disposition.

20.           DESIGNATION OF BENEFICIARY.


20.1         DESIGNATION PROCEDURE.  A PARTICIPANT MAY FILE A WRITTEN
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE (A) SHARES AND CASH, IF ANY, FROM
THE PARTICIPANT’S PLAN ACCOUNT IF THE PARTICIPANT DIES SUBSEQUENT TO A PURCHASE
DATE BUT PRIOR TO DELIVERY TO THE PARTICIPANT OF SUCH SHARES AND CASH OR (B)
CASH, IF ANY, FROM THE PARTICIPANT’S PLAN ACCOUNT IF THE PARTICIPANT DIES PRIOR
TO THE EXERCISE OF THE PARTICIPANT’S PURCHASE RIGHT.  IF A MARRIED PARTICIPANT
DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS
OF SUCH DESIGNATION SHALL BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S
SPOUSE.  A PARTICIPANT MAY CHANGE HIS OR HER BENEFICIARY DESIGNATION AT ANY TIME
BY WRITTEN NOTICE TO THE COMPANY.



20.2         ABSENCE OF BENEFICIARY DESIGNATION.  IF A PARTICIPANT DIES WITHOUT
AN EFFECTIVE DESIGNATION PURSUANT TO SECTION 20.1 OF A BENEFICIARY WHO IS LIVING
AT THE TIME OF THE PARTICIPANT’S DEATH, THE COMPANY SHALL DELIVER ANY SHARES OR
CASH CREDITED TO THE PARTICIPANT’S PLAN ACCOUNT TO THE PARTICIPANT’S LEGAL
REPRESENTATIVE.

21.           NOTICES.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

22.           AMENDMENT OR TERMINATION OF THE PLAN.

The Board may at any time amend or terminate the Plan, except that (a) no such
amendment or termination shall affect Purchase Rights previously granted under
the Plan unless expressly provided by the Board and (b) no such amendment or
termination may adversely affect a Purchase Right previously granted under the
Plan without the consent of the Participant, except to the extent permitted by
the Plan or as may be necessary to qualify the Plan as an employee stock
purchase plan pursuant to Section 423 of the Code or to comply with any
applicable law, regulation or rule.  In addition, an amendment to the Plan must
be approved by the stockholders of the Company within twelve (12) months of the
adoption of such amendment if such amendment would authorize the sale of more
shares than are then authorized for issuance under the Plan or would change the
definition of the corporations that may be designated by the Board as
Participating Companies.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Fresh Choice, Inc. 2001 Employee Stock Purchase Plan was duly adopted
by the Board of Directors of the Company on February 21, 2001.

 

 

 

 

/S/ Joan M. Miller

 

Secretary

 

 


 

PLAN HISTORY

February 21, 2001

 

Board of Fresh Choice, Inc., a Delaware corporation, adopts Plan, with an
initial reserve of 290,000 shares.

 

 

 

May 24, 2001

 

Stockholders of Fresh Choice, Inc. approve the Plan.

 

 

 

December 3, 2001

 

Effective Date (i.e., date on which initial Offering Period commenced).

 